DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                             
                                   Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 08/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                  
                                                  Claim Objections
Claims 17—23 and 25-30 are objected to because of the following informalities:
Claims17-23 recites "A medical". This limitation is interpreted to be a typographical error and should recite --The medical--.
Claims 25-30 recites "A method". This limitation is interpreted to be a typographical error and should recite --The method--.                                            
                                         Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 16 recites “in its freezing position” renders the claim indefinite because it is unclear what “in its” is referring to. For examination purposes, the limitation is being considered as -- in the freezing position --.
Claim 17 recites “in its freezing position” renders the claim indefinite because it is unclear what “in its” is referring to. For examination purposes, the limitation is being considered as -- in the freezing position --.
Claim 19 recites “in its freezing position” renders the claim indefinite because it is unclear what “in its” is referring to. For examination purposes, the limitation is being considered as -- in the freezing position --.  
Claim 24 is unclear for depending on the cancelled claim 1.  
Claim 26 recites “in its” renders the claim indefinite because it is unclear what “in its” is referring to. For examination purposes, the limitation is being considered as -- angled bag --.
Claims 17-30 are rejected based upon their dependency from claim 16. 

                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (DE 102007052014, see attached translation) in view of Knowles (US 2,927,443).
In regards to claim 16, Robert discloses a medical contact shock freezer (10, device for shock freezing; Fig. 1) adapted for fast freezing a plurality of individual bags (16, blood plasma bags) being arranged side by side, adjacent (near) to each other (as can be seen in Fig. 1); in which the contact shock freezer comprises a pair of freezing plates (cooling plates;12, 14) comprising an upper freezing plate (12) and a lower freezing plate (14); in which one of the upper (12) and lower (14) freezing plates of the pair of freezing plates (12/14) is a fixed freezing plate (upper plate) which is fixed and does not move; in which the other one of the upper (12) and lower (14) freezing plates of the pair is a moveable freezing plate (lower plate) which is moveable to define 
               i) a loading position (open position; par. 8) in which sufficient separation is provided between the freezing plates (12, 14) to load or unload the individual bags (16) between the freezing plates (12/14) and
               ii) a freezing position (refer to par. 24, lines 175-177, closing position) in which each individual bag (16) is in contact with and is clamped between a contact surface of the upper freezing plate (12) and a contact surface of the lower freezing plate (14) in which the contact surfaces of the upper (12) and lower (14) freezing plates of the pair of freezing plates are parallel (refer to par. 25) in their freezing position and remain parallel during movement between the loading and the freezing position (refer to par. 25); wherein movement between the loading and freezing position of the pair of freezing plates (12/14) consists of a linear, vertical displacement of the movable freezing plate (refer to par. 24).  
           Robert does not explicitly teach in which, in its freezing position, the contact surface of the upper freezing plate is arranged at an angle which is ≥ 2° and ≤ 30° with respect to the horizontal.
          However, Knowles teaches a multiple plate freezer, wherein the freezing position, the contact surface of the upper freezing plate is arranged at an angle (refer to col.3, lines 45-48, wherein plates are slanted slightly from front to back at an angle to the horizontal).
         In regards to wherein the freezing position, the contact surface of the upper freezing plate is arranged at an angle which is ≥ 2° and ≤ 30° with respect to the horizontal, since Knowles does however teach plates are slanted slightly from front to back at an angle to the horizontal (refer to col.3, lines 45-48). Specifically, Knowles teaches that during the quick-freezing process, the slanting of the plates is intended to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, the contact surface of the upper freezing plate to be arranged at an angle to the horizontal is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the contact surface of the upper freezing plate is arranged at an angle to the horizontal in order to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, since the general conditions of the claim, i.e. the contact surface of the upper freezing plate to be arranged at an angle to the horizontal, were disclosed in the prior art by Knowles, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting the contact surface of the upper freezing plate to be arranged at an angle which is ≥ 2° and ≤ 30° with respect to the horizontal.          
In regards to claim 19, Robert as modified meets the claim limitations as disclosed in the rejection of claim 16, but fails to explicitly teach which in its freezing position, the contact surface of the upper freezing plate is arranged at an angle of between 3° and 10° to the horizontal.  
            Knowles does however teach plates are slanted slightly from front to back at an angle to the horizontal (refer to col.3, lines 45-48). Specifically, Knowles teaches that During the quick-freezing process, the slanting of the plates is intended to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, the contact surface of the upper freezing plate to be arranged at an angle to the horizontal is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the contact surface of the upper freezing plate is arranged at an angle to the horizontal in order to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
       Therefore, since the general conditions of the claim, i.e. the contact surface of the upper freezing plate to be arranged at an angle to the horizontal, were disclosed in the prior art by Knowles, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting the contact surface of the upper freezing plate is arranged at an angle of between 3° and 10° to the horizontal.
In regards to claim 20, Robert as modified meets the claim limitations as disclosed in the rejection of claim 16. Further, Robert discloses in which the contact surface of the upper freezing plate (12) and the contact surface of the lower freezing plate (14) are each planar contact surfaces (contact pressure is applied between the two cooling elements; par. 10).
In regards to claim 22, Robert as modified meets the claim limitations as disclosed in the rejection of claim 16, but fails to explicitly teach in which each freezing plate is configured to operate at a temperature which is ≤ -50°C.  
        In regards to each freezing plate to operate at a temperature which is ≤ -50°C, since Robert does however teach that both cooling plates are connected to a cooling unit, with the aid of which they can be cooled in a very short time to temperatures with which blood plasma bags 16, which are arranged on the lower cooling plate 14, can be shock-frozen (refer to par. 23), (note: that shock-frozen is the process of cooling items very quickly to a low temperature, for example the item is cooled to a -3°C within 90 minutes). Specifically, Roberts teaches that both cooling plates can be cooled in a very short time to temperatures with which blood plasma bags 16, which are arranged on the lower cooling plate 14, can be shock-frozen (refer to par. 23). 
          Therefore, the contact surface of the upper freezing plate to be arranged at an angle to the horizontal is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the pair of freezing plates to operate at a lower temperature in order to cool down the two cooling elements in the shortest possible time (refer to par. 11). 
          Therefore, since the general conditions of the claim, i.e. the pair of freezing plates to be operated at a lower temperature, were disclosed in the prior art by Robert, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting the each freezing plate to be operate at a temperature which is ≤ -50°C.
In regards to claim 23, Robert as modified meets the claim limitations as disclosed in the rejection of claim 19, but fails to explicitly teach in which it its freezing position, the contact surface of the upper freezing plate and the contact surface of the lower freezing plate are each arranged at an angle of about 50 to the horizontal.   
         Knowles does however teach plates are slanted slightly from front to back at an angle to the horizontal (refer to col.3, lines 45-48). Specifically, Knowles teaches that During the quick-freezing process, the slanting of the plates is intended to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, the contact surface of the contact surface of the lower freezing plate are each arranged at an angle to the horizontal is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the contact surface of the upper freezing plate is arranged at an angle to the horizontal in order to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, since the general conditions of the claim, i.e. the contact surface of the lower freezing plate are each arranged at an angle to the horizontal, were disclosed in the prior art by Knowles, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting the contact surface of the lower freezing plate are each arranged at an angle of about 50 to the horizontal.
In regards to claim 24, Robert discloses a method of shock freezing (via shock freezing device 10; Fig. 1) a plurality of individual bags (16, blood plasma bags) containing a medical liquid (blood plasma), wherein the method comprises: arranging the individual bags (16) side by side, adjacent (near) to each other between the upper freezing plate (upper cooling plate 12) and the lower freezing plate (lower cooling plates 14) of a contact shock freezer (10) in accordance with claim 1 with the plates (12/14) arranged in a bag loading position (open position; par. 8); subsequently closing the freezing plates (12/14) to the freezing position (closing position; par. 24, lines 175-177) by moving the moveable freezing plate (12/14) to clamp each individual bag (16) in contact with the contact surface of the upper freezing plate and the contact surface of the lower freezing plate with each individual bag (16), and in which closing the freezing plates (12/16) to the freezing position (closing position) by moving the moveable freezing plate to clamp each individual bag (16) in contact with the contact surface of the upper freezing plate (12) and the contact surface of the lower freezing plate (14) consists of displacing the moveable freezing plate linearly and vertically (refer to par. 24); subsequently freezing the medical liquid (blood plasma) in each individual bag (16) through heat exchange (implicit) between the medical liquid (blood plasma) and the upper (12) and lower (14) freezing plates; subsequently moving the moveable freezing plate to its loading position (open position) and removing the frozen bags from the shock freezer (10).  
            Robert does not explicitly teach the method steps of the contact surface of the upper freezing plate and the contact surface of the lower freezing plate with each individual bag being held in an angle which is ≥ 2° and ≤ 30° with respect to the horizontal; freezing the medical liquid in each individual bag to a temperature of -20°C or below.
          However, Knowles teaches a multiple plate freezer, wherein the freezing position, the contact surface of the upper freezing plate is arranged at an angle (refer to col.3, lines 45-48, wherein plates are slanted slightly from front to back at an angle to the horizontal).
         In regards to wherein the freezing position, the contact surface of the upper freezing plate is arranged at an angle which is ≥ 2° and ≤ 30° with respect to the horizontal, since Knowles does however teach plates are slanted slightly from front to back at an angle to the horizontal (refer to col.3, lines 45-48). Specifically, Knowles teaches that during the quick-freezing process, the slanting of the plates is intended to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, the contact surface of the upper freezing plate to be arranged at an angle to the horizontal is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the contact surface of the upper freezing plate is arranged at an angle to the horizontal in order to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, since the general conditions of the claim, i.e. the contact surface of the upper freezing plate to be arranged at an angle to the horizontal, were disclosed in the prior art by Knowles, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting the contact surface of the upper freezing plate to be arranged at an angle which is ≥ 2° and ≤ 30° with respect to the horizontal.          
         In regards to the limitation that method step of subsequently freezing the medical liquid in each individual bag to a temperature of -20°C or below, Robert teach that both cooling plates are connected to a cooling unit, with the aid of which they can be cooled in a very short time to temperatures with which blood plasma bags 16, which are arranged on the lower cooling plate 14, can be shock-frozen (refer to par. 23), (note: that shock-frozen is the process of cooling items very quickly to a low temperature, for example the item is cooled to a -3°C within 90 minutes). Specifically, Roberts teaches that both cooling plates can be cooled in a very short time to temperatures with which blood plasma bags 16, which are arranged on the lower cooling plate 14, can be shock-frozen (refer to par. 23). 
         Therefore, step of freezing the medical liquid in each individual bag to a temperature of -20°C or below is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is step of freezing the medical liquid in each individual bag to a lower temperature in order to cool down the two cooling elements in the shortest possible time (refer to par. 11). 
          Therefore, since the general conditions of the claim, i.e. the pair of freezing plates to be operated at a lower temperature, were disclosed in the prior art by Robert, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting step of freezing the medical liquid in each individual bag to a temperature of -20°C or below. 
In regards to claim 25, Robert as modified meets the claim limitations as disclosed in the rejection of claim 24, but fails to explicitly teach in which each individual bag is held in an angled bag configuration at an angle of between 3° and 10° to the horizontal. 
        Knowles does however teach plates are slanted slightly from front to back at an angle to the horizontal (refer to col.3, lines 45-48). Specifically, Knowles teaches that During the quick-freezing process, the slanting of the plates is intended to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52), (note: that the slanting of the plates cause the items sitting on the plates to have slant surface as well). 
          Therefore, each individual bag containing medical liquid is held in an angled bag configuration at an angle to the horizontal is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is each individual bag containing medical liquid to be held in an angled bag configuration at an angle to the horizontal in order to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, since the general conditions of the claim, i.e. each individual bag containing medical liquid to be held in an angled bag configuration at an angle to the horizontal, were disclosed in the prior art by Knowles, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting each individual bag containing medical liquid to be held in an angled bag configuration at an angle of between 3° and 10° to the horizontal.
In regards to claim 26, Robert as modified meets the claim limitations as disclosed in the rejection of claim 25, but fails to explicitly teach in which each individual bag is held in its an angled bag configuration due to angling of the contact surfaces of its upper and lower freezing plates.  
         Knowles does however teach plates are slanted slightly from front to back at an angle to the horizontal (refer to col.3, lines 45-48). Specifically, Knowles teaches that During the quick-freezing process, the slanting of the plates is intended to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52), (note: that the slanting of the plates cause the items sitting on the plates to have slant surface as well). 
          Therefore, each individual bag containing medical liquid to be held in an angled bag configuration due to angling of the contact surfaces of the upper and lower freezing plates is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is each individual bag containing medical liquid to be held in an angled bag configuration due to angling of the contact surfaces of the upper and lower freezing plates in order to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, since the general conditions of the claim, i.e. each individual bag containing medical liquid to be held in an angled bag configuration due to angling of the contact surfaces of the upper and lower freezing plates, were disclosed in the prior art by Knowles, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting each individual bag is held in its an angled bag configuration due to angling of the contact surfaces of its upper and lower freezing plates.  
In regards to claim 27, Robert as modified meets the claim limitations as disclosed in the rejection of claim 24. Further, Robert discloses in which each bag (16) holds a medical liquid selected from blood plasma (refer to par. 2), a biological preparation and a pharmaceutical preparation.  
In regards to claim 28, Robert as modified meets the claim limitations as disclosed in the rejection of claim 24, but fails to explicitly teach wherein, freezing the medical liquid in each individual bag comprises freezing each bag from a temperature of between 15°C and 25°C to a temperature of -25°C or below.  
       Robert does however teach that both cooling plates are connected to a cooling unit, with the aid of which they can be cooled in a very short time to temperatures with which blood plasma bags 16, which are arranged on the lower cooling plate 14, can be shock-frozen (refer to par. 23), (note: that shock-frozen is the process of cooling items very quickly to a low temperature, for example the item is cooled to a -3°C within 90 minutes). Specifically, Roberts teaches that both cooling plates can be cooled in a very short time to temperatures with which blood plasma bags 16, which are arranged on the lower cooling plate 14, can be shock-frozen (refer to par. 23). 
         Therefore, the contact surface of the upper freezing plate to be arranged at an angle to the horizontal is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is freezing the medical liquid in each individual bag comprises freezing each bag at a lower temperature in order to cool down the two cooling elements in the shortest possible time (refer to par. 11). 
          Therefore, since the general conditions of the claim, i.e. the pair of freezing plates to be operated at a lower temperature, were disclosed in the prior art by Robert, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting freezing the medical liquid in each individual bag comprises freezing each bag from a temperature of between 15°C and 25°C to a temperature of -25°C or below.
In regards to claim 29, Robert as modified meets the claim limitations as disclosed in the rejection of claim 28, but fails to explicitly teach in which the freezing is accomplished in a freezing time of 60 minutes or less.  
          Robert does however teach that both cooling plates are connected to a cooling unit, with the aid of which they can be cooled in a very short time to temperatures with which blood plasma bags 16, which are arranged on the lower cooling plate 14, can be shock-frozen (refer to par. 23), (note: that shock-frozen is the process of cooling items very quickly to a low temperature, for example the item is cooled to a -3°C within 90 minutes). Specifically, Roberts teaches that both cooling plates can be cooled in a very short time to temperatures with which blood plasma bags 16, which are arranged on the lower cooling plate 14, can be shock-frozen (refer to par. 23). 
          Therefore, the freezing time to be accomplished to freeze is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is freezing the medical liquid in each individual bag comprises freezing each bag at a lower temperature in order to cool down the two cooling elements in the shortest possible time (refer to par. 11). 
          Therefore, since the general conditions of the claim, i.e. the freezing plates to be operated at a lower temperature in the freezing time to freeze, were disclosed in the prior art by Robert, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting the freezing to be accomplished in a freezing time of 60 minutes or less.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable Robert (DE 102007052014, see attached translation) in view of Knowles (US 2927443), further in view of Edward et al. (WO 00/14463, see attachment).
In regards to claim 17, Robert as modified meets the claim limitations as disclosed in the rejection of claim 16. Further, Robert discloses which in the shock freezer (10) comprises a first pair of upper (12) and lower (14) freezing plates; wherein the first pair of upper (12) and lower (14) freezing plates comprises an immobile lower freezing plate and a moveable upper freezing plate. 
           Robert does not explicitly teach a second pair of upper and lower freezing plates, the first pair of upper and lower freezing plates being arranged above the second pair of upper and lower freezing plates; wherein the second pair of upper and lower freezing plates comprises an immobile lower freezing plate and a moveable upper freezing plate; and wherein, in its freezing position, the contact surface of each of the upper freezing plates is arranged at an angle which is ≥ 2° and ≤ 30° with respect to the horizontal.
          Edward teaches a rapid plasma freezer (10; Figs. 1-2), wherein a second pair of upper (corresponding to movable plate member 32, left side) and lower freezing plates (corresponding to fixed plate member 34, left side), the first pair of upper and lower freezing plates (right side 32 and right side 34) being arranged above the second pair of upper and lower freezing plates (corresponding to one on left and other on right sides); wherein the second pair of upper and lower freezing plates (left side 32 and left side 34) comprises an immobile lower freezing plate (fixed plate member 34, left side) and a moveable upper freezing plate (movable plate member 32, left side). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second pair of upper and lower freezing plates in order to increase freezing capacity of the plates.
           Further, In view of Edward’s teaching, one of ordinary skill in the art would have recognized the addition of more units of a type already extant in a system for the sole purpose of providing more shock freezer plates, is obvious duplication of parts and is a matter of routine skill in the art as no unexpected result is produced (the parts in this case merely predictably providing more of their respective functions) See MPEP 2144.04 VI. B. Duplication of Parts and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
           In regards to the limitations that in the freezing position, the contact surface of each of the upper freezing plates is arranged at an angle which is at equal to or more than 2° to the horizontal and equal to or less than 30° to the horizontal, Knowles teach plates are slanted slightly from front to back at an angle to the horizontal (refer to col.3, lines 45-48). Specifically, Knowles teaches that during the quick-freezing process, the slanting of the plates is intended to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52), (note: that the slanting of the plates cause the items sitting on the plates to have slant surface as well). 
          Therefore, the contact surface of each of the upper freezing plates is arranged at an angle to the horizontal is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the contact surface of each of the upper freezing plates is arranged at an angle to the horizontal in order to give the refrigerant gasses an upward path of travel in order to prevent trapping of the gas in a coil (refer to col.3, lines 48-52). 
          Therefore, since the general conditions of the claim, i.e. the contact surface of each of the upper freezing plates is arranged at an angle to the horizontal, were disclosed in the prior art by Knowles, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting the contact surface of each of the upper freezing plates to be arranged at an angle which is ≥ 2° and ≤ 30° with respect to the horizontal.
In regards to claim 18, Robert as modified meets the claim limitations as disclosed in the rejection of claim 17. Further, Edward teaches wherein, the lower freezing plate (plate member 32, right side) of the first pair of upper and lower freezing plates (plate member 34, right side) and the upper freezing plate of the second pair of freezing plates (plate members 32 and 34, left side) are provided by a single, integrated freezing plate (as can be seen in Fig. 2).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Robert (DE 102007052014, see attached translation) in view of Knowles (US 2927443), further in view of Wu (US 2002/0195234).
In regards to claim 21, Robert as modified meets the claim limitations as disclosed in the rejection of claim 16, but fails to explicitly teach in which the pair of freezing plates defines an operating surface which has: a width that is ≥ 0.4m and ≤ 1.6m; and a depth that is ≥ 0.5m and ≤ 1.1 m.  
Wu does however teach that the freezer plate 20 has a thickness 76 and a width 78. (refer to par. 42). Specifically, Wu teaches that a plate freezer evaporator is designed to accommodate refrigerant pressures associated with ordinary freezer operation as well as the elevated refrigerant pressures, such as those encountered during freezer shut-down (refer to par. 13). 
          Therefore, the pair of freezing plates defines an operating surface which has: a width and thickness is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the freezing plates defines a specific operating surface which has: a width and thickness in order to accommodate refrigerant pressures associated with ordinary freezer operation as well as the elevated refrigerant pressures, such as those encountered during freezer shut-down (refer to par. 13). 
          Therefore, since the general conditions of the claim, i.e. the freezing plates defines a specific operating surface which has: a width and thickness, were disclosed in the prior art by Wu, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Robert, by setting of the freezing plates to define an operating surface which has: a width that is ≥ 0.4m and ≤ 1.6m; and a depth that is ≥ 0.5m and ≤ 1.1 m.  
.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Robert (DE 102007052014, see attached translation) in view of Knowles (US 2927443), further in view of Zhao et al. (CN 104374164, see attached translation).
In regards to claim 30, Robert as modified meets the claim limitations as disclosed in the rejection of claim 24, but fails to explicitly teach in which the individual bags are selected from 
          i) bags containing between 150 ml and 450 ml of blood plasma and 
          ii) bags containing between 750 ml and 950 ml of blood plasma.  
      Zhao does however teach bags containing some unknown volume of plasm in the bags. Specifically, Zhao teaches that During the quick-freezing process, the plasma bag 8 gradually freezes and expands in volume, so that the elastic support assembly 4 continues to move down the guide column after being compressed to prevent the plasma bag 8 from being crushed (refer to par. 38). 
       Therefore, the volume occupied by each bag is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of enough unoccupied volume of the plasma bag 8 freezes as it expands (refer to par. 38).    
           Therefore, since the general conditions of the claim, i.e. bags containing some volume of plasm in the bags, were disclosed in the prior art by Zhao, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Zhao, by setting the bags containing between 150 ml and 450 ml of blood plasma or bags containing between 750 ml and 950 ml of blood plasma.

                                                    Conclusion                            
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/                                                                                                                                                                                                                                                                           Examiner, Art Unit 3763

/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763